PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/183,178
Filing Date: 7 Nov 2018
Appellant(s): Nurmela, Kari



__________________
Christopher J. Rourk
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2021-05-25.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2020-11-25 from which the appeal is taken is being maintained by the examiner.
The following grounds of rejection are applicable to the appealed claims.
1) provisional nonstatutory double patenting rejection of claims 1-20 over co-pending Applications 16183125 & 16183069 (now US 10965647);
2) 35 U.S.C. 112(a) rejection of claims 1-20 for failing to comply with the written description requirement;
3) 35 U.S.C. 112(b) rejection of claims 1-20 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention;
4) 35 U.S.C. 101 rejection of claims 14-20 as being directed to non-statutory subject matter (software per se);
5) 35 U.S.C. 103 rejection of claims 1-3 and 14-16 as being unpatentable over US-20180013795-A1 (hereinafter “Guo”) in view of US-20140150051-A1 (hereinafter “Bharali”); and
6) 35 U.S.C. 103 rejection of claims 4-13 and 17-20 as being unpatentable over US-20180013795-A1 (hereinafter “Guo”) in view of US-20140150051-A1 (hereinafter “Bharali”) and NPL “Packet Classifiers In Ternary CAMs Can Be Smaller” (SIGMETRICS '06/Performance '06 Proceedings of the joint international conference on Measurement and modeling of computer systems, doi>10.1145/1140277. 1140313, hereinafter “Dong”)

(2) Response to Argument
I. & II. Examiner’s answer to appellant’s argument (pages 8-10) to the drawings objection under 37 C.F.R. 1.83(a) and to appellant’s argument (page 11) to the specification objection under 37 C.F.R. 1.75(d)(1):
The Examiner respectfully submits that appellant has chosen the wrong forum to raise arguments regarding the merits of the drawings objection and the specification objection.  In particular, the Examiner notes that objections, as opposed to rejections, “may be reviewed only by way of petition to the Director of the USPTO” and are not subject to appeal before the Board; See MPEP § 706.01.1

III. Examiner’s answer to appellant’s argument (pages 11-13) to the provisional nonstatutory double patenting rejection of claims 1-20 over co-pending Applications 16183125 & 16183069 (now US 10965647):
The Examiner respectfully submits that the provisional nonstatutory double patenting rejection of claims 1-20 over co-pending Applications 16183125 & 16183069 is proper.
Appellant argues that “a Terminal Disclaimer will be filed to overcome this rejection when allowable subject matter is indicated, and that the rejection was premature” (Brief, p. 12).  The Examiner notes, however, that MPEP § 822 makes clear that “[t]he ‘provisional’ double patenting rejection should continue to be made by the examiner in each application as long as there are patentably indistinct claims in more than one application”.  Thus, the Examiner respectfully submits that the rejection is not premature.
Appellant secondly argues:
“nothing in the section of Bharali cited by the Office relates to the claim limitation of ‘processing the second data packet by making an incremental change to the plurality of rules.’ The cited section does Brief, p. 12)
That is, appellant argues that Bharali does not disclose the claim feature of “processing the second data packet by making an incremental change to the plurality of rules”.  The Examiner notes that where claim limitations are not already anticipated by the co-pending applications, such as the incremental updated feature, the claim mapping of Bharali in the provisional nonstatutory double patenting rejection is identical to the claim mapping in the 35 U.S.C. §103 rejection (final rejection 2020-11-25, p. 18).  For brevity, the Examiner refers the honorable Board to the related response addressing the 35 U.S.C. §103 rejection for the merits of the claim mapping to Bharali for this claim feature.
Appellant finally argues:
a “failure of the Office to address each claim that has been rejected, as it is evident that the dependent claims add further limitations related to incremental changes and those have not been addressed. If the Office had performed a complete examination and properly addressed those claims, it would have better understood the technology both that is claimed and the technology of the cited art, and it would be apparent to the Office why the cited art is irrelevant to the claims. Instead, the Office appears to have spent an inordinate amount of time on non-substantive matters” (Brief, pp. 12-13)
That is, appellant argues that Examiner has allegedly failed to address the dependent claims.  The Examiner notes that although the Examiner did not explicitly map each dependent claim limitation to features in either the respective co-pending application or the cited art of record, the Examiner maintains that the claim mapping in the §103 rejection is sufficient to address any particular claim limitation that is not recited in the claims of the respective co-pending application.  Note that the Examiner is not required to go claim element by claim element through the explanation of the provisional nonstatutory double patenting rejection; rather, the Examiner need only provide appellant notice of the merits of the rejection that is at least not “so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection” (In re Jung, 637 F.3d 1356 (Fed. Cir. 2011)).  Appellant could counter the grounds of rejection, e.g. by explaining why a particular limitation is non-obvious over the co-pending 
Therefore, the Examiner respectfully submits that the provisional nonstatutory double patenting rejection of claims 1-20 over co-pending Applications 16183125 & 16183069 (now US 10965647) is proper and respectfully requests the honorable Board to affirm such.

IV. Examiner’s answer to appellant’s argument (pages 13-14) to the 35 U.S.C. 112(a) rejection of claims 1-20 for failing to comply with the written description requirement:
The Examiner rejected claims 1-20 as containing claim language not adequately supported by the Specification as filed.  In particular, claim 1 (and similarly claim 14) recites the limitations “performing the action associated with the precondition the data packet if it is determined that the precondition exists for one or more of the plurality of fields” and “processing the data packet using a plurality of rules if it is determined that the precondition does not exist for the one or more of the plurality of fields”, and these features do not conform with (and thus are not adequately supported by) the Specification as filed; See MPEP § 2163.01.
As acknowledged by appellant, there are a plurality of rules and “for each rule, two conditions are formed. The first can be referred to as a ‘precondition’ and is in class II, and the second can be referred to as a ‘remaining condition’ and is in class I” (Brief, p. 14).  The Specification does not go into detail defining “precondition” and “remaining condition” other than to generally note that they belong in class II & I, respectively, and that “class II” is a “a subset of class I”2 and that whatever is left of the rule that went into forming the “precondition” becomes the “remaining condition”.
arguendo, one of ordinary skill in the art would know what these terms mean, the Specification describes a process that is not supported by the claim language.  In particular, the Specification implies that the entire purpose of the precondition of a rule is to check if the rule could be applicable to a data packet (wherein the rule is determined as being applicable by then checking the remaining conditions against the fields of the data packet if the precondition matches, as opposed to checking all conditions of a rule at once).  For example, the Specification states that the “precondition of a rule is a logical condition that must be true for a rule to match” [0014].  An example is given in [0015]-[0016] where a rule condition is split into a ‘precondition’ and ‘remaining condition’ with the follow-up statement that “example algorithms in this disclosure can discover preconditions that are logically necessary for the original condition to match”.  Appellant even concludes with the statement that “is self-evident to a person of skill in the art that if there is no matching precondition, that the data packet is OK to pass through the firewall” (as none of the rules would be applicable to the packet).  Thus, it should be evident that the entire purpose of the precondition is to determine if (for a data packet) there is a potential match to a rule, in which case the ‘remaining condition’ of the original condition of the rule should be checked to determine if the rule is applicable [0039], and (conversely) “if there is no matching precondition, that the data packet is OK to pass through the firewall” (Brief, p. 14) (See also “the fast matching algorithm can be used on the preconditions to eliminate rules that cannot match” [0017]).
Given this understanding of the disclosure, the Examiner notes that the claim limitations “performing the action associated with the precondition the data packet if it is determined that the precondition exists for one or more of the plurality of fields” and “processing the data packet using a plurality of rules if it is determined that the precondition does not exist for the one or more of the plurality of fields” describe steps contrary to the Specification, i.e. are not adequately supported.
In particular, the first limitation recites “performing the action associated with the precondition the data packet if it is determined that the precondition exists”, but the Specification makes clear that the also be checked before the action of the corresponding rule can be taken [0017]-[0018].  More fatally, the second limitation recites “processing the data packet using a plurality of rules if it is determined that the precondition does not exist for the one or more of the plurality of fields”, but as described by the Specification and as argued by appellant, if there are no matching preconditions (i.e. they don’t exist3 for a field of the data packet), then there are no corresponding rules that match the data packet and “the data packet is OK to pass through the firewall” (Brief, p. 14); i.e. contrary to the claim of “processing the data packet using a plurality of rules if it is determined that the precondition does not exist”, the Specification and appellant’s arguments make clear that there can be no processing of the data packet using a plurality of rules since none of the rules would be applicable as there is no matching precondition of the plurality of rules to a field of the data packet.  It should be evident that the claimed invention is contradictory to the Specification and thus is not adequately supported by the Specification as filed.
Answer to appellant’s first 35 U.S.C. 112(a) argument: In the appeal brief, appellant first argues that the “Office then addresses a brief overview of the disclosure in the Summary, and ignores the most pertinent disclosure in the specification that is associated with the identified limitations, such as the description of Figure 2”.  The Examiner first notes that appellant’s assertion of Figure 2 as “the most pertinent disclosure in the specification” differs from appellant’s responses to the preceding non-final and final rejections.  In particular, in appellant’s response to the non-final rejection (received 2020-11-18, p. 7) and appellant’s response to the final rejection (received 2021-02-03, p. 8), appellant asserted that the claim limitations were “shown in Figure 3 at 318 as ‘false,’ where processing the data packet using a plurality of rules if it is determined that the precondition does not exist for the one or more of the plurality infra.
Deficiencies in appellant’s “SUMMARY OF THE CLAIMED SUBJECT MATTER (37 C.F.R. § 41.37(c)(iii))”: The Examiner respectfully submits that the Specification is so deficient in providing adequate written description for the claimed invention, that the appellant was not able to properly point to support for the claimed invention.  That is, in providing the summary of the claimed subject matter (Brief, p. 6), appellant makes the following statements that conflict with the Specification and Figure 2, which are relevant to appreciating the deficiencies of the Specification and Drawings in providing adequate written description for the claims:
1) “Claim 1 includes … Determining whether a precondition evaluates to true for one or more of the plurality of fields, where an action is associated the precondition. By way of example and not by limitation, see 226 of Figure 2 and the associated description at [0026]-[0068]”; however, the Examiner notes that the Specification describes element 226 as determining if the remaining condition (i.e. not the precondition) matches field values.  Instead, it is element 224 that is with regard to the precondition; See [0038]-[0039].
2) “Claim 1 includes … Performing the action associated with the precondition on the data packet if it is determined that the precondition exists for one or more of the plurality of fields. By way of example and not by limitation, see 228 of Figure 2 and the associated description at [0026]-[0068]”; however, the Examiner notes that while the Specification discloses that at “228, the action described in the rule is performed”, the Specification also makes clear that this is what remaining condition evaluates to true”, as opposed to the precondition existing as recited in the claim; See [0039]-[0040]. 
3) “Claim 1 includes … Processing the data packet using a plurality of rules if it is determined that the precondition does not exist for the one or more of the plurality of fields. By way of example and not by limitation, see 224 of Figure 2 and the associated description at [0026]-[0068]”; however, the Examiner notes that the Specification makes clear that at element 224 “the algorithm determines the next rule that may match, based on rule preconditions”.  That is, the Specification makes clear that 224 is not regarding “processing the data packet using a plurality of rules if it is determined that the precondition does not exist” as claimed, but is instead regarding determining the next rule that could match based on preconditions (if the previous precondition did not match) as opposed to a usage of rules (that have already been determined not to be applicable) for “processing the data packet” in the manner as claimed.
An important concept that may help the reader in untangling some of (but not all of) the discrepancies between the claims and what should be (but is not) adequate support from the elements of the Specification and the Figures is to understand that the claim language uses broad and nebulous phrasing that implies that certain steps are performed in parallel or are otherwise grouped together, whereas the Figures and Specification describe a sequential (albeit defective) process that conflicts with the claim language.
That is, the claims recite “determining whether a precondition evaluates to true for one or more of the plurality of fields” and “if it is determined that the precondition does not exist for the one or more of the plurality of fields”, which implies that all of the preconditions of the plurality of rules are checked at once because of the usage of the limitations “determining whether a precondition evaluates” and “determined that the precondition does not exist”, which imply determining if there is any precondition that exists (i.e. matches, see footnote 3) for a rule sequentially checking each rule in the plurality of rules to determine which rules, if any, apply to the data packet.  In particular, at 224 a first/next rule that might match (i.e. be applicable to the data packet) based on a precondition is retrieved, at 226 it is determined if the rules matches (i.e. is applicable to the data packet) based on the remaining condition, if the rule does not match, the process then returns to 224, otherwise it continues to 228 where the action corresponding to the rule is applied.  If an action is applied, the algorithm then decides based on some undisclosed metric “whether any further matching rules should be checked”.
There is an interesting problem with this algorithm that appellant has been unable to recognize despite the Examiner’s repeated attempts to bring this to appellant’s attention – what happens to a data packet if no precondition for any of the plurality of rules exists that would match with the fields of a data packet?  Considering elements 224 & 226 of Figure 2 and [0038]-[0039] of the Specification, it should be clear that there is no exit strategy for the situation when there are no matching preconditions.  The algorithm simply breaks because the Specification and Figure 2 describe looping back to “find next rule” (224) even when there are no rules remaining to be checked.
As the Examiner would surmise, and as appellant noted in the Brief (p. 14), it “is self-evident to a person of skill in the art that if there is no matching precondition, that the data packet is OK to pass through the firewall”.  Unfortunately, the Specification did not actually describe this concept that appellant now declares as “self-evident”; however, even if the Examiner were to assume arguendo that the concept was so self-evident as to be inherent in the Specification, it would still not support the claims (and would instead conflict with them), as the claim requires “processing the data packet using a plurality of rules if it is determined that the precondition does i.e. the claim requires (contrary to the Specification and what appellant declares as “self-evident”) processing the data packets according to a plurality of rules even though it was just determined that those rules are not applicable because no precondition of any of those rules exist (i.e. match with the fields of the data packet)!
4) “Claim 1 includes … Receiving a second data packet having a plurality of fields. By way of example and not by limitation, see 218 of Figure 2 and the associated description at [0026]-[0068] of the application. Processing the second data packet by making an incremental change to the plurality of rules. By way of example and not by limitation, see 216 of Figure 2 and the associated description at [0026]-[0068]”; however, the Examiner notes that this mapping is not consistent with either Figure 2 or the Specification.  First, the Examiner notes that the Specification recites “data structures computed at 216 can be updated incrementally” while Figure 2 describes 216 as “compute data structure for preconditions, remaining conditions”, i.e. the Specification and Drawings designate different actions at step 216.  However, even if we assume arguendo that element 216 is some amalgamation of both of these descriptions, neither the Specification nor Figure 2 supports the claim limitation.  In particular, while the Examiner agrees that a second data packet is received at 218 and that the Specification discloses “data structures computed at 216 can be updated incrementally” [0042], the claim requires “processing the second data packet by making an incremental change to the plurality of rules”, but neither the Specification nor Figure 2 provides a path from element 218 (receiving the second packet) to element 216 (making an incremental update), i.e. there’s no description linking these two steps.
Given that the litany of deficiencies with Figure 2 and the written description, as well as their conflicts with the claims, have prevented even the appellant from properly pointing to support for the claim limitations, the Examiner respectfully submits that the claimed invention is not supported by adequate written description, even when (or perhaps more accurately, 
Answer to appellant’s second 35 U.S.C. 112(a) argument: Appellant argues (Brief, p. 13) that “the Office states that ‘the Summary appears to contradict the claim limitation.’ This is irrelevant, and it is simplistic to expect that the entire specification could be replaced by the summary of the invention. That is not the purpose of the summary of the invention, and while reading the disclosure and drawings is no doubt time consuming and requires technical expertise, the Office should assign applications in difficult subject areas to personnel with competence and training in those areas”.  The Examiner respectfully submits, however, that the “Summary” is part of the Specification and is generally relied upon to “summarize the disclosure” (Ex parte Robertson, Appeal 2016-001938, op. at 4).  Regardless, while appellant might believe the application to be in a “difficult subject area”, the Examiner did not and made the incorrect assumption that appellant would understand how the deficiencies of the summary with respect to the claimed invention (as noted in the final rejection, p. 20) would be applicable to the broader disclosure; nevertheless, the Examiner has now also explained supra the numerous deficiencies of both Figure 2 (which appellant considers “the most pertinent disclosure in the specification”) and the description at [0026]-[0068] with respect to the requirement of providing adequate written description for the claimed invention.
Answer to appellant’s third 35 U.S.C. 112(a) argument: Appellant argues (Brief, pp. 13-14) that “the Office makes a number of mischaracterizations about the disclosure, and cites only to the summary of the invention. There is no support cited for any of these statements, and the ‘detailed specification’ does not refer to a ‘ruleset’ or ‘rule set’ that is ‘converted into preconditions.’ This can be seen from [0013] of the published application, which states that ‘for each rule, two conditions are formed. The first can be referred to as a “precondition” and is in class II, and the second can be referred to as a “remaining 
The Examiner recognizes the importance of word choice and regrets confusing appellant by using the expression “ruleset” or “rule set”; the Examiner relied upon the terms (which are generally defined as a set of rules) for brevity and in lieu of a “plurality of rules” as claimed and described.  Nevertheless, the Examiner agrees with appellant that “for each rule, two conditions are formed” – the “precondition” and “remaining condition”, and the Examiner further asserts that such would mean that if there are plurality of rules, then there would likewise be a plurality of preconditions and remaining conditions (more specifically, one of each condition for each rule).  However, whether the plurality of preconditions and remaining conditions are formed ([0013]), split ([0016]), or converted ([0028]-[0029]) from each of the rules are irrelevant to the points raised by the Examiner in the 35 U.S.C. 112(a) rejection.
Answer to appellant’s fourth 35 U.S.C. 112(a) argument: Appellant argues (Brief, p. 14) that the “numerous statements by the Office along the lines of ‘[T]he Specification does not appear to indicate what would occur if there is no matching precondition’ reflect a lack of understanding of what a firewall does. Firewalls primarily allow data packets to pass, but block the ones that are determined should be blocked. It is self-evident to a person of skill in the art that if there is no matching precondition, that the data packet is OK to pass through the firewall, and that the purpose of the disclosure is to improve firewall data processing. It is unclear why the Office has failed to understand that”.
The Examiner notes that this argument is crucial to understanding one of the deficiencies noted in the 112(a) rejection.  In particular, appellant alleged that Examiner did not understand “what a firewall does” and asserted that that it “is self-evident to a person of skill in the art that if there is no matching precondition, that the data packet is OK to pass through the firewall”, while being oblivious to the fact that the assertion of what is self-evident directly conflicts with the claim language.  That is, similar to appellant’s statement of being self-evident, the Specification recites “preconditions … are logically i.e. the claim requires using rules on a data packet despite those rules not being applicable to the data packet because no precondition of any of those rules exists.
Concluding Answer to appellant’s 35 U.S.C. 112(a) arguments: The application has exhibited numerous deficiencies, as noted with defects in both Figure 2 and the Specification, and as noted by their conflicts with the claims, that are so critical that not even the appellant was able to properly point to support for the claim limitations in the “Summary of the Claimed Subject Matter”.  Thus, the Examiner respectfully submits that these deficiencies are so fatal as to render the disclosure unsuitable to provide anything that could even be remotely construed as adequate support for the claim limitations of “performing the action associated with the precondition the data packet if it is determined that the precondition exists for one or more of the plurality of fields” and “processing the data packet using a plurality of rules if it is determined that the precondition does not exist for the one or more of the plurality of fields”, as recited in the independent claims.  Therefore, the Examiner respectfully submits that the rejection of claims 1-20 under 35 U.S.C. §112(a) as failing to comply with the written description requirement is proper and respectfully requests the Honorable Board to affirm such.

V. Examiner’s answer to appellant’s argument (pages 14-15) to the 35 U.S.C. 112(b) rejection of claims 1-20 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention:
The Examiner rejected claims 1-20 because claim 1 (and similarly claim 14) recites the limitation “processing the second data packet by making an incremental change to the plurality of rules”, and the limitation is not accurate.  That is, processing may include an incremental change to the plurality of rules satisfied or carried out by the incremental change, e.g. presumably the packet is also filtered based on the plurality of rules and/or some additional processing is performed and the processing of the second data packet is not merely done by making the incremental change.
Appellant argues that the rejection is defective “because of the use of the transitional term ‘comprising,’ which does not rule out additional steps like filtering or other processing” (Brief, p. 15).  However, appellant’s point is analogous to stating that the phrase “the Board renders a decision on an appeal by receiving a reply brief” is valid because there may be other steps.  One of the deficiencies with this position is that the preposition “by” is generally defined as the agent performing an action or the means of achieving something, but what follows the preposition “by” in both the claim limitation and the analogy is not the agent or means which carry out action.  Certainly, a data packet can trigger an incremental change in rules or be subject to a change in rules, and certainly there may be additional steps, but even if there are additional steps, it is technologically incorrect to claim that “making an incremental change to the plurality of rules” is the means of performing the action of “processing the second data packet”.  Further, even if, arguendo, “making an incremental change to the plurality of rules” could be construed as a portion of the means that carries out “processing the second data packet”, the disconnect between the concepts is so large that the limitation completely mischaracterizes the step that is probably4 occurring based on the description, i.e. processing the second packet in accordance with the incremental change.
Based on the above, the Examiner respectfully submits that the claim limitation “processing the second data packet by making an incremental change to the plurality of rules” is not accurate and thus not particularly pointed out and distinctly claimed.  Therefore, the Examiner respectfully submits that the rejection of claims 1-20 under 35 U.S.C. § 112(a) as being indefinite for failing to particularly point out and 

VI. Examiner’s answer to appellant’s argument (page 15) to the 35 U.S.C. 101 rejection of claims 14-20 as being directed to non-statutory subject matter (software per se):
The Examiner rejected claims 1-20 as encompassing software per se, because claim 14 and its dependent claims merely comprise a plurality of processors, which may be construed as software per se.  More specifically, the Examiner notes that the Specification is completely silent regarding the definition of a processor, and that a software per se interpretation is not only consistent with the Specification, but is “the plain meaning” of the term processor – as evidenced by the “Computer Desktop Encyclopedia” and a diverse field of foreign and domestic companies that have explicitly defined processors as software per se, See final rejection (2020-11-25, pp. 8-10).  It is important to note that under “a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention”; See MPEP § 2111.01(I).
Appellant first argues that the “specification does not describe any embodiments where a processor that is ‘software per se’ is configured to receive a data packet having a plurality of fields from a network interface” (Brief, p. 15).  The Examiner agrees but notes that the specification does not describe or define a processor in any fashion whatsoever – hardware or software.  Although not specifically argued, the Examiner notes that the claim does recite that the processor is “configured to receive a data packet … from a network interface” and that the claim limitation “network interface” was never explicitly mentioned in the § 101 rejection.  This is because the “network interface” is not a positively recited per se, e.g. a network socket.
Appellant then argues that the “specification states at [0237]5 of the published application that ‘a software system is a system that operates on a processor to perform predetermined functions in response to predetermined data fields.’ An analysis of this intrinsic evidence resolves any ambiguity in the meaning of the term processor, and it is improper to rely on extrinsic evidence” (Brief, p. 15).  This analysis is flawed for two reasons:
1) Words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification; See Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say).  In this instance, the Examiner has demonstrated in the final rejection (2020-11-25, pp. 8-10) that the plain, clear, and unquestionable meaning of “processor” encompasses software per se.  Given that the Specification does not clearly set forth a different definition, the term processor should be interpreted as encompassing software per se embodiments.
2) Appellant’s position that the single statement “a software system is a system that operates on a processor to perform predetermined functions in response to predetermined data fields” in the Specification is sufficient evidence that a processor is necessarily hardware as “an analysis of the intrinsic evidence alone will resolve any ambiguity in a disputed claim term” is clearly erroneous.  Specifically, a) the single statement makes no explicit definition of processor; b) the statement doesn’t even make an inherent claim regarding the definition of a processor (note that software systems can operate on software per se processors – e.g. programs may arguendo the statement did confer some nebulous hardware to a processor, it would be improper to incorporate such hardware limitations from the Specification into the claim (MPEP § 2111.01(II)) and the statement in the Specification does not clearly disavow (MPEP § 2111.01(IV)) a software per se interpretation of the full scope of the plain meaning of the claim term processor.
Based on the above, the Examiner respectfully submits that the broadest reasonable interpretation of a claim comprising a plurality of processors includes software per se embodiments.  Therefore, the Examiner respectfully submits that the rejection of claims 14-20 under 35 U.S.C. § 101 as being directed to non-statutory subject matter (software per se) is proper and respectfully requests the Honorable Board to affirm such.

VII. Examiner’s answer to appellant’s argument (pages 16-20) to the 35 U.S.C. 103 rejection of claims 1-3 and 14-16 as being unpatentable over US-20180013795-A1 (hereinafter “Guo”) in view of US-20140150051-A1 (hereinafter “Bharali”):
Appellant proposes FF6s and baseless conclusory statements that when combined, allegedly demonstrate that the combination of Guo and Bharali fails to disclose the nebulous (and technologically inaccurate) claim limitation “processing the second data packet by making an incremental change to the plurality of rules”.
Answer to Proposed FF01: Appellant argues (Brief, pp. 16-17) that “Guo is incapable of being modified to use incremental rule changes” because of the faulty premise that “Guo discloses … at [0074] that CPMP processor 1102 can only be configured to act as a controller for pattern matching data path when a ‘context’ is defined by fixed or variable length rather than tokens and delimiters” and that the Guo from incremental updates to the single context checking rule (there is no such thing as an ‘increment’ to a rule of checking for either a fixed or variable data field length or tokens or delimiters)”.  There are at least two major flaws in appellant’s reasoning and proposed FF:
1) Appellant asserts that “there is no such thing as an ‘increment’ to a rule of checking for either a fixed or variable data field length or tokens or delimiters”, but provides no evidence whatsoever for this baseless and preposterous7 claim; an “[a]ttorney’s argument in a brief cannot take the place of evidence.” In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974).  See also In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984) (lawyer arguments and conclusory statements which are unsupported by factual evidence are entitled to little probative value).
2) Appellant misconstrues Guo by stating that there is only a ‘single’ rule, even though Guo makes clear that there are “conditions/rules being matched” (a plural form) and thus a corresponding plural form of “context-based patterns” Guo [0045].
Based on the above, it should be abundantly clear that appellant’s FF01 is false.
Answer to Proposed FF02: Appellant argues (Brief, p. 17) that “Bharali only discloses changes to IP address information and does not disclose any incremental changes to rules” because of the faulty premise that Bharali “does not disclose or suggest that updating the IP address information is an incremental update, such as from 100.023.23.122 to 100.023.23.123, as that would make no sense. IP addresses are not incrementally assigned, and there would be no need for a DNS query if the IP address information associated with a domain name is merely incremented”.  There are at least two major flaws in appellant’s reasoning and proposed FF:
does incrementally assign IP addresses, appellant’s assertion is completely irrelevant because it misinterprets the meaning of “making an incremental change” as described by appellant’s own specification.  That is, the Specification makes clear that an “incremental change” is not in relation to incrementing a value (such as an IP address from 100.023.23.122 to 100.023.23.123 as argued by appellant) but with respect to the scope of the change itself, i.e. making a small change as opposed to a wholesale replacement of the plurality of rules, e.g. by disclosing “apply small incremental precondition changes” [0021], “analyze the impact of small incremental precondition changes” [0024], “data structures computed at 216 can be updated incrementally if additional information is received” [0042], and the “incremental change process” of [0083]-[0085].
2) Bharali discloses the same concept not only as claimed, but as described by appellant’s specification and in significantly greater detail.  That is, appellant’s Specification states that “data structures computed at 216 can be updated incrementally if additional information is received.  In one example embodiment, additional information can be received when the DNS name starts to map to a different IP address” [0042], i.e. if the IP address associated with a domain name changes, then a rule corresponding to that domain name should also update the corresponding IP address so that packets are processed properly.  Lo and behold, what does Bharali describe in the abstract8? - “periodically updating Internet Protocol (IP) address information associated with the domain name” for “a network policy that includes a domain name (e.g., the network policy can include a network security rule that is based on the domain name)”.  This is not only an incremental change (as opposed to a change of incrementing a value as argued by appellant and identical fashion as appellant’s own Specification.
Based on the above, it should be abundantly clear that appellant’s FF02 is false.
Answer to appellant’s argument (pp. 17-19) of Claim 1: Appellant first sets forth FF01 & FF02 as the basis for showing Examiner error; however, given that they have been shown to be clearly false, this is sufficient to sustain the rejection.
Appellant argues (Brief, p. 17) that the “Office does not explain what it is asserting is the incremental change to the plurality of rules”; this is false, as indicated in FF02.  That is, the incremental change to the plurality of rules in Bharali (“periodically updating Internet Protocol (IP) address information associated with the domain name” for “a network policy that includes a domain name”, Bharali abstract) is the same incremental change that is disclosed by appellant’s own specification.
Appellant argues (Brief, pp. 17-18) that the motivation for combining Guo and Bharali “is not an analysis of how the processor of Guo, that the Office acknowledges is incapable of being modified to use incremental rule changes and which can only select between a fixed or variable length context rule or a tokens and delimiters context rule, could be modified to use an incremental rule change”.  The Examiner notes that the Office has made no such statement that Guo is incapable of being modified to use incremental rule changes; a statement that Guo does not explicitly disclose a feature is not equivalent to a statement that Guo is incapable of being modified to use the feature.  Further, appellant’s statement that Guo “can only select between a fixed or variable length context rule or a tokens and delimiters” is false as described in the Examiner’s Answer to FF01.  More specifically, appellant points to two types of rules disclosed by Guo while conveniently ignoring that there may be multiple instances of those types of rules, as described in the Examiner’s Answer to FF01.
Appellant argues (Brief, p. 18) that “Updating an IP address information as disclosed in Bharali is not used to make an incremental change to a plurality of rules” and could not be combined with Guo arguendo, those features were in the claims, they would still be disclosed by Bharali.  That is, Bharali isn’t merely updating an IP-address, but is instead updating the IP-address “associated with the domain name” for “a network policy that includes a domain name (e.g., the network policy can include a network security rule that is based on the domain name)” (Bharali abstract)
Based on the above, the Examiner respectfully submits that the combination of Guo and Bharali is proper and that their combination renders obvious claim 1.  Therefore, the Examiner respectfully submits that the rejection of claim 1 under 35 U.S.C. § 103 as being unpatentable over Guo and Bharali is proper and respectfully requests the Honorable Board to affirm such.
Answer to appellant’s argument (p. 19) of Claims 2 & 3: For dependent claims 2 & 3, appellant merely makes a general statement that the citation provided is “unrelated” to the claim feature without providing any factual evidence of a distinction.  The Examiner notes that appellant has proffered no necessary structural or functional differences (explicit, implicit, or otherwise inherent) that would patentably distinguish the language of the claims from Guo and Bharali, and that an “[a]ttorney’s argument in a brief cannot take the place of evidence.” In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974).  See also In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984) (lawyer arguments and conclusory statements which are unsupported by factual evidence are entitled to little probative value).  Therefore, the Examiner respectfully submits that the rejection of claims 2 & 3 under 35 U.S.C. § 103 as being unpatentable over Guo and Bharali is proper and respectfully requests the Honorable Board to affirm such.
Answer to appellant’s argument (pp. 19-20) of Claim 14: Appellant’s primary argument for claim 14 is the same rational (the reliance on FF01 & FF02) as provided in the argument for claim 1.  The any of the following reasons: 1) given that the broadest reasonable interpretation of “processor” is software (e.g. instructions), the limitations map to the exact same sets of inherent instructions that carry out the functions of Guo and Bharali as mapped in claim 1; 2) even if, arguendo, the first, second, third, fourth, and fifth processors were hardware, the claim doesn’t indicate that they are distinct, i.e. they could be referring to the same singular processor; and 3) even if, arguendo, the claim required a plurality of physical processors, Guo notes that the invention can be carried out using “one or more processors within a single computer” [0031].  Therefore, the Examiner respectfully submits that the rejection of claim 14 under 35 U.S.C. § 103 as being unpatentable over Guo and Bharali is proper and respectfully requests the Honorable Board to affirm such.
Answer to appellant’s argument (p. 20) of Claims 15 & 16: For dependent claims 15 & 16, appellant merely makes a general statement that the “Office has failed to address the [non-substantive] differences between” claims 2-3 & 15-16, specifically, the inclusion of nebulous and non-defined processor(s) for performing the identical functions recited in claims 2-3.  As noted with respect to claim 14, this is disclosed at least by Guo.  Therefore, the Examiner respectfully submits that the rejection of claims 15-16 under 35 U.S.C. § 103 as being unpatentable over Guo and Bharali is proper and respectfully requests the Honorable Board to affirm such.

VIII. Examiner’s answer to appellant’s argument (pages 21-26) to the 35 U.S.C. 103 rejection of claims 4-13 and 17-20 as being unpatentable over US-20180013795-A1 (hereinafter “Guo”) in view of US-20140150051-A1 (hereinafter “Bharali”) and NPL “Packet Classifiers In Ternary CAMs Can Be Smaller” (SIGMETRICS '06/Performance '06 Proceedings of the joint international conference on Measurement and modeling of computer systems, doi>10.1145/1140277. 1140313, hereinafter “Dong”):
Appellant proposes FFs and baseless conclusory statements that when combined, allegedly demonstrate that the combination of Guo, Bharali, and Dong fails to disclose the features of claims 4-13 and 17-20.
Answer to Proposed FF03: Appellant argues (Brief, p. 21) that “Dong discloses the simplifying assumption of merging either the leftmost or the right-most two prefixes in a TCAM, to reduce power consumption in core routers”.  While this technically is not incorrect, it is incomplete.  That is, Dong is not exclusively concerned with reducing power consumption in core routers; rather, it is one of “four important issues” that were considered in designing an improved packet classifier (p. 312, col. 2).  Packet classifiers are an integral part of any packet routing or classifying system, such as firewalls – they’re the thing that determines if a packet matches a rule (“packet classification can be stated as follows: match an incoming packet against a packet classifier, which is a set of rules defined over a number of packet header fields”, Dong, p. 311, col. 2).  In fact, Dong explicitly mentions usage in “firewall packet filters” (Dong, p. 320, col. 2); thus, Dong is not particularly limited to “cored routers” as suggested by appellant’s application of FF03.  Based on the above, it should be abundantly clear that appellant’s FF03 is not only logically incomplete but is a mischaracterization of Dong.
Answer to Proposed FF04: Appellant argues (Brief, p. 21) that “Dong is from a different field of endeavor than Guo and Bharali”.  This is essentially an extension of the faulty premise of FF03 – that is, appellant alleges that Dong is “addressed to reducing the amount of power required by a router by making simplifying assumptions for packet classifications in TCAMs and has nothing whatsoever to do with the Dong is with respect to improving packet classifiers, an integral part of any packet routing or classifying system, such as firewalls (and also core routers).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Thus, packet classification such as Dong is not only pertinent (an integral part) to building the classifier of a firewall system, but is in the same field of endeavor (“firewall rules”) as Guo and Bharali.  Based on the above, it should be abundantly clear that appellant’s FF04 is false.
Answer to appellant’s argument (pp. 21-22) of Claim 49: Appellant argues that Dong cannot be combined with Guo and Bharali for rationale that is reflected in the premise of FF03 & FF04.  The Examiner has demonstrated that FF03 & FF04 are clearly incomplete and false, respectively.  Therefore, the Examiner respectfully submits that the rejection of claim 4 (and/or claim 5) under 35 U.S.C. § 103 as being unpatentable over Guo, Bharali, and Dong is proper and respectfully requests the Honorable Board to affirm such.
Answer to appellant’s argument (pp. 23-26) of Claims 6-13 & 17-20: For dependent claim 6, appellant merely makes a general statement that the “Office relies on the disclosure of Dong to merge prefixes, which is an addition operation, not simplifying a Boolean expression that includes at least one OR operation in combination with at least two AND operations into two Boolean expressions that do not contain an OR operation associated with the incremental change. The Office does not even attempt to explain why it believes that a simple addition meets the claim limitations”.  The Examiner notes, however, that one of ordinary skill in the art would appreciate that the prefixes are all (Boolean) values that are logically ORed together.  Dong gives the example “rules often use the port range 1024–65535, which i.e. the prefixes are a Boolean expression of six values logically ORed with each other within the entire rule.  Further, rules have a plurality of fields/expressions, e.g. “Source IP, Destination IP, Source Port, Destination Port, Protocol” (p. 312, Table 1); these fields/expressions for each given rule are logically ANDed together within the entire rule.  In the case of claim 6, the merging of the prefixes (which, contrary to appellant’s assertion, is not “simple addition”, at the least because it has nothing to do with addition) removes prefixes, thereby eliminating the logical OR that would otherwise exist between those prefixes.
For dependent claims 7-13 and 17-20, appellant merely states the citation does not disclose the language of that particular claim without any analysis whatsoever as to why the respective citation does not disclose the claim.  The only argument proffered by appellant is the statement that the “Office does not even attempt to explain why it believes that a simple addition meets the claim limitations”, regardless of whether the particular claim or citation has anything to do with “simple addition”, which again is not the same thing as merging prefixes as discussed in the Answer supra to claim 6.  The Examiner notes that appellant has proffered no necessary structural or functional differences (explicit, implicit, or otherwise inherent) that would patentably distinguish the language of the claims from Guo, Bharali, and Dong, and that an “[a]ttorney’s argument in a brief cannot take the place of evidence.” In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974).  See also In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984) (lawyer arguments and conclusory statements which are unsupported by factual evidence are entitled to little probative value).
Therefore, the Examiner respectfully submits that the rejection of claims 6-13 and 17-20 under 35 U.S.C. § 103 as being unpatentable over Guo and Bharali is proper and respectfully requests the Honorable Board to affirm such.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Kevin Bechtel/Primary Examiner, Art Unit 2491                                                                                                                                                                                                        
Conferees:
/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491                             
                                                                                                                                                                           /ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 An interested reader will find that the merits of appellant’s arguments to the objections are addressed in-part in the Examiner’s answer to the merits of the § 112(a) rejection, as some of the points raised in the objections are germane to that rejection.
        2 Class I & II have no plain and ordinary meaning within the art and are not defined by the Specification (other than class II being a subset of class I); however, even if appellant confers some meaning to them, it would be irrelevant to many of the deficiencies in the written description for providing adequate support for the claimed invention.
        3 Appellant’s claim uses the term “exists”, which is never defined in the Specification and is used only once in the Specification (in the Summary of the Invention).  The Examiner has graciously presumed appellant is using the term “exists” for brevity (albeit in an inaccurate fashion) to describe the result of whether any of the preconditions (one precondition for each of the plurality of rules) has evaluated to true for one or more of the plurality of fields of the data packet, as no other interpretation would either make sense or be supported by the Specification. 
        4 The Examiner is forced to make assumptions based on what is likely supposed to occur because of the numerous deficiencies with respect to the written description requirement of § 112(a).
        5 There is no [0237] of the instant application; appellant is likely referring to [0094] of the instant application.
        6 Appellant does not define the meaning of FF.  Given the content, the Examiner will leave it to the reader to decide if it’s an acronym for Faulty Fact, Flight of Fancy, or something else altogether.  Regardless, Examiner will use the same nomenclature for ease of reference to the Brief.
        7 The Examiner cannot overstate how utterly absurd and ridiculous it is to state that a firewall rule, a portion of a firewall rule, or a “context” of a rule cannot be updated.  The Examiner also notes that appellant mischaracterizes the requirement of a claim mapping by stating that “there is no such thing as an ‘increment’ to a rule”; specifically, there is no requirement in the claim for incrementing a rule; rather, the requirement is for making an incremental change to a rule – and even a single rule or context can (and should) be changed in-whole or in-part, as warranted.
        8 In the rejection, the Examiner pointed to [0027] of Bharali, which properly discloses the claim feature; however the Examiner notes that pointing out that even the abstract provides a more robust disclosure than appellant’s specification for this feature highlights the relevance of Bharali to both the claimed invention and to Guo.
        9  …or perhaps claim 5, since that is what appellant demands reversed at the conclusion of the arguments under the section for claim 4 (Brief, p. 22).  There is no section of the Brief specifically addressing claim 5.